Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 3-4 the statement “hook member has protruding portions protruding laterally from both sides of the hook member toward both sides of the hook member” is unclear.  It is unclear how the protruding portions can protrude both from the sides of the hook member and towards the sides of the hook member.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke (US 20120086232 A1).
Regarding claim 1, Wilke teaches a roof lock device (1) which is disposed in a roof member of a vehicle, and which includes a hook member (2) switchable between a locked state (fig. 3) where the hook member engages with an engaged portion of a body of the vehicle, and an unlocked state (fig. 4) where the hook member disengages from the engaged portion, the roof lock device comprising a driver (11) having an electric motor (23) , a rotator driven to rotate by the electric motor (19), and a link member (10) coupling the rotator and the hook member together, and allowing the hook member to reciprocate longitudinally along with the rotation of the rotator, wherein the driver is configured to allow the rotator to rotate between a first angular position (fig. 5) for allowing the hook member to be in the unlocked state and a second angular position (fig. 3) for allowing the hook member to be in the locked state, supposing that an angular position of the rotator in a state where a coupler coupling the link member and the rotator together is located at a rearmost position is regarded as a reference angular position (intermediate position shown in fig. 4), the first angular position is an angular position where the rotator is shifted from the reference angular position in a first rotation direction by an angle 01 (fig. 5), and the second angular position is an angular position where the rotator is shifted from the reference angular position in a second direction opposite to the first rotation direction by an angle 02  smaller than the angle 01 (fig. 3), and the driver has a regulating portion (50) which does not allow the rotator to rotate in the second rotation direction from the second angular position.
Regarding claim 2, Wilke teaches the roof lock device of claim 1, wherein the rotator or the link member has a contacting portion (49) which makes contact with the regulating portion (50) when the rotator reaches the second angular position (fig. 3), and the driver has a contact position detector (37) which detects that the contacting portion is at a position in contact with the regulating portion (para. 0060), and stops the electric motor if the contact position detector detects that the contacting portion is at the position in contact with the regulating portion (para. 0062).
Regarding claim 3, Wilke teaches the roof lock device of claim 1, wherein the driver (11) has a position detector (37) detecting a position of a certain portion of the link member or the hook member, and controls the electric motor based on the position of the certain portion detected by the position detector (para. 0037).
Regarding claim 4, Wilke teaches the roof lock device of claim 1, wherein the hook member has protruding portions (34) protruding laterally from both sides of the hook member toward both sides of the hook member, and the roof lock device further comprises: a pair of brackets (28,29) respectively disposed on both sides of the hook member, each of the brackets including a groove (35) extending along a direction in which the hook member reciprocates (para. 0056), the protruding portions being inserted in the grooves; and a coupling member (15) coupled to the pair of brackets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilke in view of Pfertner (US 20060061109 A1)
Regarding claim 5, Wilke teaches the roof lock device of claim 1, wherein the hook member has at least one protruding portion (34) protruding laterally from a side of the hook member, and the roof lock device further comprises: a bracket (29) disposed on a side of the hook member, the bracket including a groove (35) extending along a direction in which the hook member reciprocates, the protruding portion being inserted into the groove (fig. 2); a connecting shaft (32) coupling the link member (10) and the hook member (2) together such that the hook member is vertically pivotable relative to the link member.
Wilke does not teach a biasing member biasing the reciprocating hook member upward from below.
Pfertner teaches a similar roof locking device comprising a biasing member (20) biasing the reciprocating member upward from below (para. 0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the biasing member of Pfertner with the roof lock device of Wilke.   Doing so enables the hook member to remain engaged with the catch by the spring force rather than to rely on the motor to keep the hook in the locked position.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 6, Wilke in view of Pfertner teaches the roof lock device of claim 1, further comprising: a connecting shaft (Wilke’ 32) coupling the link member (Wilke’ 10) and the hook member (Wilke’ 2) together such that the hook member is vertically pivotable around the link member; and a biasing member (Pfertner’ 20) biasing the hook member upward such that the hook member keeps the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










March 25, 2021

/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/CARLOS LUGO/               Primary Examiner, Art Unit 3675